Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on June 3, 2021, claims 1-6, 8, 10, and 12-14 have been amended, claim 9 has been cancelled; thus claims 1-8 and 10-19 are pending for examination.

Response to Amendment
The objections to the Title of the invention, Abstract, specification, drawings, and claims have been withdrawn due to the amendment filed on June 3, 2021.

Allowable Subject Matter
Claims 1-8 and 10-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations:
 
In claim 1:
wherein the encryption engine is configured to receive the packets of the application data from the DMA controller, encrypt the packets to generate encrypted application data packets, and output the encrypted application data packets for storage to the first memory;
a second microprocessor configured to, in response to receiving a signal from the first microprocessor indicating that encrypted application data packets are ready to be transmitted, drive a wireless data bus interface to transmit, via a wireless transceiver, transmission packets each comprising one of the encrypted application data packets.

In claim 8:
wherein the first microprocessor is configured to program, in response to receiving a signal from the second microprocessor indicating that transmission packets have been received by a wireless transceiver and are stored in the first memory, the DMA controller with a first address in the first memory identifying a location of transmission packets and a second address identifying a second location in the second memory; 
wherein the DMA controller is configured to pull the transmission packets through the encryption engine to generate application data packets and store the application data packets at the second location of the second memory.

In claim 13:
completing, by the encryption engine, an encryption block within each of the transmission headers; 
encrypting, by the encryption engine, the packets of the application data; and 
storing in third locations in the first memory, by the DMA controller, transmission packets each comprising one of the completed transmission headers and the corresponding encrypted packet of the application data.

Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184